DETAILED ACTION
	The current Office Action is in response to the papers submitted 10/27/2021.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the application" in line 10.  The claim discloses determining an application type and creating an ephemeral application instance.  There is no specific mention of an application alone in the claim.  It is unclear if the application in line 10 is meant to refer to the application associated with the application type or the ephemeral application.  There is insufficient antecedent basis for this limitation in the claim.  It will be assumed the application is meant to refer back to the ephemeral application that is created.  
Claim 2 recites the limitation "the application state" in line 2.  There is no previous mention of an application state in the claim are base claim.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 is rejected for containing similar language rejected in claim 1 above and is rejected for similar reasons.
Claim 12 is rejected for containing similar language rejected in claim 2 above and is rejected for similar reasons.

Allowable Subject Matter
Claims 1 – 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art teaches the use of ephemeral application, running applications in a container, and restoring data.  However, the prior art fails to teach individually or in combination the limitations of…
(Claim 1)	“…creating an ephemeral application instance based on the application type and the artifacts…mounting a data store to an ephemeral application instance…restoring the backup data to the data store by the ephemeral application instance…wherein an entry point to the data store is isolated from user access…mounting the datastore to the production instance for operation.”
Claim 11 is the corresponding storage medium of method claim 1 and contains similar language indicated allowable but is rejected under 112(b).  
All remaining claims are dependent on base claims that contain limitations indicated allowable but rejected under 112(b) thus incorporating the indicated allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136